FILE COPY




         BRIAN QUINN                                                                  BOBBY RAMIREZ
          Chief Justice                    Court of Appeals                               Clerk

      PATRICK A. PIRTLE
            Justice                      Seventh District of Texas
       JUDY C. PARKER                  Potter County Courts Building                 MAILING ADDRESS:
                                                                                       P. O. Box 9540
           Justice                      501 S. Fillmore, Suite 2-A                       79105-9540

      LAWRENCE M. DOSS                  Amarillo, Texas 79101-2449
           Justice                                                                     (806) 342-2650
                                       www.txcourts.gov/7thcoa.aspx

                                                March 16, 2022

Jerry Morales                                          Mike Watkins
Attorney at Law                                        WOODBURN & WATKINS LLP
1008 S.W. 10th Avenue                                  320 South Polk, Suite 901
Amarillo, TX 79101                                     Amarillo, TX 79101
* DELIVERED VIA E-MAIL *                               * DELIVERED VIA E-MAIL *

Michael Burton
Texas Department of Family and Protective
Services
P.O. Box 149030
Agency Mail Code: E611
Austin, TX 78714
* DELIVERED VIA E-MAIL *

RE:          Case Number: 07-22-00026-CV, 07-22-00076-CV
             Trial Court Case Number: 94,715-E-FM

Style:       In the Interest of P.F., a Child

Dear Counsel:
      The Court this day issued an order in the referenced appeals and a judgment in 07-22-
00076-CV. See TEX. R. APP. P. 48.
        Pursuant to Section 51.204(b)(2) of the Texas Government Code, exhibits on file with
this Court, if any, will be destroyed three years after final disposition of the case or at an earlier
date if ordered by the Court.
                                                                 Very truly yours,

                                                                 Bobby Ramirez
                                                                 Bobby Ramirez, Clerk

cc:         Honorable Carry Baker (DELIVERED VIA E-MAIL)
            Cody Pirtle (DELIVERED VIA E-MAIL)
            Stephnie Menke (DELIVERED VIA E-MAIL)